COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Service Employees International Union Local 5 v. Professional
                          Janitorial Service of Houston, Inc.

Appellate case number:    01-16-00988-CV

Trial court case number: 2007-27181

Trial court:              61st District Court of Harris County

        On January 12, 2017, we issued a notice advising the parties that this appeal was stayed
based on the notice of bankruptcy filed by appellant Service Employees International Union
Local 5. We also stated that the appeal would remain inactive unless a party successfully moved
to reinstate the appeal or to sever the appeal with respect to the bankrupt party. We have
received no communications from the parties; however, the clerk’s record was received on
February 23, 2017.
       We direct the parties to file a response within 10 days of the date of this order, advising
this Court of the status of bankruptcy proceedings.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown_
                    Acting individually      Acting for the Court


Date: May 17, 2017